             3:20-cv-01005-CMC-PJG                   Date Filed 04/24/20         Entry Number 16            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Joseph Charles Tice,
                             Plaintiff
                                v.                                 ) Civil Action No.               3:20-01005-CMC-PJG
                       Nathan R. Rizer,                            )
                                                                   )
                                                                   )
                                                                   )

                            Defendant,


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Joseph Charles Tice, shall take nothing of the defendant, Nathan R. Rizer, and this action is
dismissed without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Court, the Honorable Cameron McGowan Currie, United States District Judge, presiding, dismissing
the complaint for failure to prosecute.

Date: April 24, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
